18-11094-scc             Doc 217   Filed 06/18/19    Entered 06/18/19 13:05:59     Main Document
                                                    Pg 1 of 3


 Juan P. Morillo (pro hac vice)
 Gabriel F. Soledad
 Daniel Pulecio-Boek
 QUINN EMANUEL URQUHART &
 SULLIVAN, LLP
 1300 I Street, NW, Suite 900
 Washington, D.C. 20005
 Telephone: (202) 538-8000
 Facsimile: (202) 538-8100
 Email: juanmorillo@quinnemanuel.com
 Email: gabrielsoledad@quinnemanuel.com
 Email: danielpulecioboek@quinnemanuel.com

 Eric Winston (pro hac vice)                             Scott C. Shelley
 QUINN EMANUEL URQUHART &                                Samantha Gillespie (pro hac vice)
 SULLIVAN, LLP                                           QUINN EMANUEL URQUHART &
 865 South Figueroa Street, 10th Floor                   SULLIVAN, LLP
 Los Angeles, California 90017                           51 Madison Avenue, 22nd Floor
 Telephone: (213) 443-3000                               New York, New York 10010
 Facsimile: (213) 443-3100                               Telephone: (212) 849-7000
 Email: ericwinston@quinnemanuel.com                     Facsimile: (212) 849-7100
                                                         Email: scottshelley@quinnemanuel.com
                                                         Email: samanthagillespie@quinnemanuel.com

Attorneys for the Foreign Representative

IN THE UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:
                                                         Chapter 15
 PERFORADORA ORO NEGRO,
 S. DE R.L. DE C.V., et al.                              Case No. 18-11094 (SCC)
                                                         (Jointly Administered)
 Debtors in a Foreign Proceeding.




08978-00001/10925641.1
18-11094-scc       Doc 217       Filed 06/18/19     Entered 06/18/19 13:05:59              Main Document
                                                   Pg 2 of 3


                             NOTICE PURSUANT TO 11 U.S.C. § 1518

        Gonzalo Gil White, the Foreign Representative for Perforadora Oro Negro, S. de R.L. de

C.V. (“Perforadora”) and Integradora de Servicios Petroleros Oro Negro, S.A.P.I. de C.V.

(“Integradora,” and together with Perforadora, the “Debtors”), hereby files this notice pursuant to

11 U.S.C. § 1518 (the “Notice”).

        1.       On June 13, 2019, the Mexican judge presiding over the foreign main proceeding

issued an order placing the Debtors into liquidation (the “Liquidation Order”). See ECF 214.

        2.       The Liquidation Order provides that the current Conciliador, Fernando Perez

Correa Camarena (“Mr. Perez”), will be the Debtors’ liquidator (sindico) and orders the Federal

Institute of Commercial Bankruptcy Specialists (“IFECOM”) to “ratify” him as liquidator. See

ECF 214.

        3.       The IFECOM ratified Mr. Perez as liquidator on June 14, 2019 and notified Mr.

Perez by letter (the “IFECOM Letter”). The IFECOM Letter is attached hereto as Exhibit 1.1


                                         [Signature page follows]




1
     Exhibit 1 is the IFECOM Letter in Spanish. The Debtors do not have any funds to translate the IFECOM Letter
at this time.

                                                       2
18-11094-scc   Doc 217   Filed 06/18/19    Entered 06/18/19 13:05:59      Main Document
                                          Pg 3 of 3



 Dated: June 17, 2019                        QUINN EMANUEL URQUHART &
        New York, New York                   SULLIVAN, LLP

                                               /s/ Scott C. Shelley              .
                                             Scott C. Shelley
                                             Samantha Gillespie (pro hac vice)
                                             51 Madison Avenue, 22nd Floor
                                             New York, NY 10010
                                             Telephone: 212-849-7000
                                             Facsimile: 212-849-7100
                                             Email: scottshelley@quinnemanuel.com
                                             Email: samanthagillespie@quinnemanuel.com

                                             Juan P. Morillo (pro hac vice)
                                             Gabriel F. Soledad
                                             Daniel Pulecio-Boek
                                             1300 I Street, NW, Suite 900
                                             Washington, D.C. 20005
                                             Telephone: (202) 538-8000
                                             Facsimile: (202) 538-8100
                                             Email: juanmorillo@quinnemanuel.com
                                             Email: gabrielsoledad@quinnemanuel.com
                                             Email: danielpulecioboek@quinnemanuel.com

                                             Eric Winston (pro hac vice)
                                             865 South Figueroa Street, 10th Floor
                                             Los Angeles, California 90017
                                             Telephone: (213) 443-3000
                                             Facsimile: (213) 443-3100
                                             Email: ericwinston@quinnemanuel.com

                                             Sara C. Clark (pro hac vice)
                                             711 Louisiana Street, Suite 500
                                             Houston, Texas 77002
                                             Telephone: (713) 221-7000
                                             Facsimile: (713) 221-7100
                                             Email: saraclark@quinnemanuel.com

                                             Attorneys for the Foreign Representative




                                            3
